Exhibit 10.1




ACCORDION INCREASE AND LENDER JOINDER AGREEMENT
(With Amendment to Section 2.14 of Credit Agreement)
DATE:
 
October 12, 2016
PARTIES:
Borrower:
COLE REAL ESTATE INCOME STRATEGY (DAILY NAV) OPERATING PARTNERSHIP, LP, a
Delaware limited partnership
 
Administrative Agent
for the Lenders:
JPMORGAN CHASE BANK, N.A.
 
Accordion Lenders:
New Lender:
Lenders described on the signature pages hereto as “Accordion Lenders” (which
includes the New Lender)
COMERICA BANK



RECITALS
A.Borrower was originally extended a credit facility ("Loan") in a maximum
principal amount not to exceed $125,000,000.00 at any time (subject to potential
increases up to an aggregate maximum principal amount of $750,000,000.00)
pursuant to that Amended and Restated Credit Agreement dated as of September 12,
2014, among Borrower, Administrative Agent and the Lenders defined therein, as
modified by the First Modification Agreement dated June 12, 2015, and as further
modified by the Accordion Increase and Lender Joinder Agreement dated June 26,
2015 (as modified, the "Credit Agreement"), and evidenced by the Notes. All
undefined capitalized terms used herein shall have the meaning given them in the
Credit Agreement. All references to a "Section" shall be to the applicable
"Section" in the Credit Agreement, unless stated otherwise.
B.    The Continuing Guaranty dated as of September 12, 2014, from Cole Real
Estate Income Strategy (Daily NAV), Inc., a Maryland corporation, and the
Subsidiary Guarantors a party thereto (including each counterpart agreement and
amendment thereto, the "Guaranty") was delivered to Administrative Agent for the
benefit of the Lenders and guarantees the Loan.
C.    Borrower has requested an additional $75,000,000.00 increase in the
Facility Amount pursuant to Section 2.14 of the Credit Agreement. The Accordion
Lenders are willing to provide the Accordion Increase (as defined below) and the
New Lender is willing to become a Lender pursuant to the Credit Agreement.




-1-



--------------------------------------------------------------------------------




AGREEMENT
Borrower, Administrative Agent, and Accordion Lenders agree as follows:
SECTION 1.    ACCURACY OF RECITALS.
Borrower acknowledges the accuracy of the Recitals.
SECTION 2.    ACCORDION INCREASE.
2.1    The Borrower, Administrative Agent, and Accordion Lenders agree to a
$75,000,000.00 increase in the Facility Amount (the "Accordion Increase")
effective on the date of this Agreement to be allocated as follows:
Accordion Lenders


Accordion Increase
Allocation of Accordion Increase to Revolving Commitment
Allocation of Accordion Increase to Term Commitment
JPMorgan Chase Bank, N.A.


$25,000,000.00




$17,000,000.00




$8,000,000.00


U.S. Bank National Association


$25,000,000.00




$17,000,000.00




$8,000,000.00


Comerica Bank


$25,000,000.00




$17,000,000.00




$8,000,000.00



2.2    After giving effect to the Accordion Increase, (a) each Lender's
Commitment shall be as set forth in Exhibit A hereto, and (b) the Aggregate
Revolving Commitment and Aggregate Term Loan Amount shall be as set forth in
Exhibit A hereto. Schedule 2.01 of the Credit Agreement is hereby replaced with
Exhibit A.
2.3    The Accordion Increase to the Term Commitment as provided in Section 2.1
above shall be a New Term Loan on the same terms as the other Term Loans under
the Credit Agreement. Provided that as of the New Term Loan Advance Date
(defined below) there is no Default or Event of Default under any of the Loan
Documents and the condition stated in Section 4.02(a) of the Credit Agreement is
satisfied, the Accordion Lenders agree to make and shall make, without any
action by Borrower other than delivery by Borrower to Administrative Agent of a
Committed Loan Notice (which Borrower agrees to provide two (2) Business Days
prior to the New Term Loan Advance Date), such New Term Loan to the Borrower in
Dollars on November 30, 2016 (the “New Term Loan Advance Date”) in an amount
equal to such Accordion Lender’s allocation of the Accordion Increase to Term
Commitment set forth above; provided, however, that after giving effect to the
borrowing of the such New Term Loan and any prepayments of any Loan on such
date, the Total Outstandings, as of the New Term Loan Advance Date, shall not
exceed the lesser of (A) the Facility Amount as of the New Term Loan Advance
Date, and (B) the Borrowing Base then in effect less all Unsecured Debt other
than the Obligations.
2.4    The Administrative Agent and the Accordion Lenders, as the Required
Lenders, hereby amend the Credit Agreement by deleting clause (B) in Section
2.14(a) of the Credit Agreement.


-2-



--------------------------------------------------------------------------------




2.5    This Agreement shall constitute one of the Loan Documents as that term is
defined in the Credit Agreement.
SECTION 3.    JOINDER OF NEW LENDER.
The New Lender agrees that as of the date hereof it will have a Term Commitment
and a Revolving Commitment in the amounts set forth for the New Lender in
Section 2.1 above. The New Lender shall from and after the date hereof be deemed
to be a party to the Credit Agreement and a "Lender" for all purposes under the
Credit Agreement and the other Loan Documents, and shall have all the rights and
obligations of a Lender under the Credit Agreement and the other Loan Documents
as if such New Lender had executed the Credit Agreement.
SECTION 4.    RATIFICATION OF LOAN DOCUMENTS AND COLLATERAL.
The Loan Documents are ratified and affirmed by Borrower and shall remain in
full force and effect. Any property or rights to or interests in property
granted as security in the Loan Documents shall remain as security for the Loan
and the obligations of Borrower in the Loan Documents.
SECTION 5.    BORROWER REPRESENTATIONS AND WARRANTIES.
Borrower represents and warrants to Administrative Agent and Accordion Lenders:
5.1    No Event of Default or Default has occurred and is continuing.
5.2    Since December 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or would have a Material Adverse
Effect.
5.3    (A) All representations and warranties made by Borrower and set forth in
the Loan Documents are true and correct, in all material respects, on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct, in all material respects, as of such earlier date, provided that
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Credit Agreement, (B) no Default exists and (C) in the event of a
New Term Loan, after giving effect to such New Term Loan, (x) the Total
Outstandings do not exceed the Borrowing Base less all Unsecured Debt other than
the Obligations, and (y) the Borrower is in compliance, on a pro forma basis,
with the financial covenants in Section 7.11 of the Credit Agreement.
5.4    As of the date hereof, Borrower knows of no claims, counterclaims,
defenses, or set-offs with respect to the Loan or the Loan Documents.
5.5    This Agreement and the Loan Documents are the legal, valid, and binding
obligation of Borrower, enforceable against Borrower in accordance with their
terms, subject to or limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium, or other similar


-3-



--------------------------------------------------------------------------------




laws relating to or affecting the rights of creditors generally and by equitable
principles of general application.
5.6    Borrower is validly existing under the laws of the State of its formation
or organization and has the requisite power and authority to execute and deliver
this Agreement and to perform the Loan Documents. The execution and delivery of
this Agreement and the performance of the Loan Documents have been duly
authorized by all requisite action by or on behalf of Borrower. This Agreement
has been duly executed and delivered on behalf of Borrower.
SECTION 6.    CONDITIONS PRECEDENT.
The agreements of the Administrative Agent and Accordion Lenders regarding the
Accordion Increase shall not be binding upon the Administrative Agent or any of
the Accordion Lenders until the Administrative Agent and Accordion Lenders have
executed and delivered this Agreement, and Administrative Agent (or Accordion
Lenders, where applicable) has received, at Borrower's expense (except with
respect to Sections 6.5 and 6.8 below), all of the following, all of which shall
be in form and content satisfactory to the Administrative Agent and shall be
subject to approval by the Administrative Agent:
6.1    This Agreement fully executed by the Borrower, the Administrative Agent,
and Accordion Lenders;
6.2    The attached Consent and Agreement of Guarantor fully executed by the
Guarantors;
6.3    An original Term Note in favor of Comerica Bank, a Texas banking
corporation;
6.4    An original Revolving Note in favor of Comerica Bank, a Texas banking
corporation;
6.5    An Administrative Questionnaire fully executed by the New Lender;
6.6    An opinion of counsel to the Loan Parties acceptable to the
Administrative Agent;
6.7    Payment by the Borrower of fees related to the Accordion Increase
required under the Amended and Restated Fee Letter dated August 13, 2014 among
the Lead Parties (as defined therein) and Borrower, as supplemented by that
certain letter agreement dated June 15, 2015, executed by the Lead Parties,
Borrower, and U.S. Bank National Association.
6.8    Payment by Accordion Lenders to Administrative Agent for the benefit of
the applicable Revolving Lenders an amount equal to its Applicable Percentage of
the outstanding principal amount of the Committed Revolving Loans on the date of
this Agreement less the outstanding principal amount of such Loans held by such
Lender on the date of this Agreement, which payment shall be allocated by
Administrative Agent to Revolving Lenders so that after


-4-



--------------------------------------------------------------------------------




giving effect thereto, each Revolving Lender shall hold its Applicable
Percentage of the outstanding principal amount of the Committed Revolving Loans;
6.9    A Responsible Officer Certificate of each Loan Party dated as of the
Increase Effective Date certifying as to the matters stated in Section 2.14(e)
of the Credit Agreement;
6.10    Such other documents as Administrative Agent may reasonably require
relating to the existence and good standing of Borrower, and the authority of
any person executing this Agreement or other documents on behalf of Borrower;
and
6.11    Payment of all reasonable out-of-pocket external costs and expenses
incurred by Administrative Agent in connection with this Agreement (including,
without limitation, outside attorneys costs, expenses, and fees).
SECTION 7.    BINDING EFFECT.
This Agreement shall be binding upon and shall inure to the benefit of Borrower,
Administrative Agent and the Lenders and their permitted successors and assigns.
SECTION 8.    CHOICE OF LAW.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 9.    COUNTERPART EXECUTION.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same document. Signature pages may be detached from the counterparts and
attached to a single copy of this Agreement to physically form one document.


[Signature for Borrower is on the following page]


-5-



--------------------------------------------------------------------------------




DATED as of the date first above stated.
BORROWER:


COLE REAL ESTATE INCOME STRATEGY (DAILY NAV) OPERATING PARTNERSHIP, LP, a
Delaware limited partnership, as Borrower


By:
COLE REAL ESTATE INCOME STRATEGY (DAILY NAV), INC., a Maryland corporation, its
general partner





By:     /s/ Nathan D. DeBacker        
Name: Nathan D. DeBacker
Title:     Chief Financial Officer and
Treasurer








[Signatures for Administrative Agent and Accordion Lenders
are on the following pages]


-6-



--------------------------------------------------------------------------------








ADMINISTRATIVE AGENT:


JPMORGAN CHASE BANK, N.A.,
a national banking association






By: /s/ Ryan M. Dempsey            
Name:     Ryan M. Dempsey
Title:    Authorized Officer






-7-



--------------------------------------------------------------------------------






ACCORDION LENDERS:


JPMORGAN CHASE BANK, N.A., a national banking association



By:     /s/ Ryan M. Dempsey            
Name:    Ryan M. Dempsey
Title:    Authorized Officer




U.S. BANK NATIONAL ASSOCIATION




By:     /s/ Troy Lyscio            
Name:     Troy Lyscio                
Title:     Sr. Vice President            




The New Lender in addition to being an Accordion Lender:


COMERICA BANK, a Texas banking association




By:     /s/ Casey L. Stevenson        
Name:     Casey L. Stevenson            
Title:     Vice President            










-8-

